Case: 20-10408     Document: 00516147571         Page: 1     Date Filed: 12/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 20-10408                    December 29, 2021
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Terrol Debaun Travis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-cr-270-1


              ON REMAND FROM THE SUPREME COURT

   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Terrol Travis was sentenced under the Armed Career Criminal Act.
   That law applies to felons unlawfully possessing firearms who have three
   convictions that count as a “violent felony” or “serious drug offense.” 18


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10408       Document: 00516147571         Page: 2   Date Filed: 12/29/2021




                                    No. 20-10408


   U.S.C. § 924(e). We summarily affirmed the judgment, treating as qualifying
   offenses Travis’s two Texas convictions for possession with intent to deliver
   cocaine and a Texas conviction for aggravated assault with a deadly weapon.
   830 F. App’x 444 (5th Cir. 2020). Travis argued that the aggravated assault
   conviction was not a “violent felony” because that offense can be committed
   with a mens rea of recklessness and does not require the use, attempted use,
   or threatened us of force. Travis recognized, however, that our precedent
   foreclosed this argument, See United States v. Torres, 923 F.3d 425–26 (5th
   Cir. 2019), as well as his claim that the drug convictions were not “serious
   drug offenses.”
          Seeking to overrule that precedent, Travis filed a petition for
   certiorari raising two questions. Sup. Ct. No. 20-7974. The first related
   to the classification of his drug convictions. The second asked whether his
   aggravated assault conviction qualified as a “violent felony” even though it
   required only a reckless mental state. Id. While Travis’s petition was
   pending, the Supreme Court answered the second question in Borden v.
   United States, 141 S. Ct. 1817 (2021). Borden held that “[o]ffenses with a mens
   rea of recklessness do not qualify as violent felonies under” the Armed
   Career Criminal Act. Id. at 1834. Citing Borden, the Supreme Court later
   granted Travis’s petition and remanded the case to our court for
   reconsideration. See 142 S. Ct. 58 (Oct. 4, 2021).
          It turns out, however, that application of the Armed Career Criminal
   Act does not depend on Travis’s aggravated assault conviction. Recall he has
   the two drug offenses. While Travis continues to argue that our precedent is
   incorrect in classifying those as “serious drug offenses,” he recognizes that
   Borden does not undermine our precedent on this issue. See United States v.
   Vickers, 540 F.3d 356, 366 (5th Cir. 2008) (holding that the Texas offense of
   delivering a controlled substance by offering for sale qualifies as a “serious
   drug offense”). He thus has two convictions for “serious drug offenses.”



                                         2
Case: 20-10408      Document: 00516147571          Page: 3    Date Filed: 12/29/2021




                                    No. 20-10408


          Travis’s third qualifying conviction is one we did not mention in our
   earlier ruling but that the district court relied on at sentencing: a 2002 Texas
   arson conviction. Arson is an enumerated “violent felony” under the Armed
   Career Criminal Act. See 28 U.S.C. § 924(e)(2)(B)(ii); see also United States
   v. Velez-Alderete, 569 F.3d 541, 546 (5th Cir. 2009) (recognizing for purposes
   of a Sentencing Guidelines provision that the “Texas arson statute falls
   under the generic, contemporary meaning of arson”). As Travis again
   concedes, Borden does not affect the classification of the arson conviction.
          Consequently, even disregarding the aggravated assault conviction,
   Travis has three convictions that qualify as Armed Career Criminal Act
   predicates. Therefore, the judgment is AFFIRMED.




                                          3